Order issued September b,2012




                                               In The
                                    <!rnurt nf Appeals
                         lf.ifth, 11listrict nf Wexas at mallas
                                       No. 05-10-01174-CV


              BRENT W. WALKER, D.O., AND J. KEVING GRAY, Appellant

                                                 v.
                            TOWN NORTH BANK, N.A., AppeUee


                       On Appeal from the 101st Judicial District Court
                                    DaUas County, Texas
                           Trial Court Cause No. DC-09-14272-E


                                           ORDER
       Before the Court is appellants Brent W. Walker, D.O., and J. Kevin Gray's August 31,2012

agreed motion for extension of time to file their motion for rehearing and, in the alternative, motion

for en bane reconsideration.     The Court's opinion in this case issued on August 16, 2012.

Appellants' motion for rehearing was due on August 31, 2012. See TEx. R. APP. P. 49 .1. Appellants

request an extension of seven days or until September 7, 2012, to file their motion for rehearing. No

other motions for an extension of time to file motion for rehearing have been filed.

       The Court GRANTS appellants' motion for extension of time to file their motion for

rehearing. The Court ORDERS appellants to file their motion for rehearing no later than 5:00p.m.,

September 14, 2012.